DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,10-11,13-21,23-24,26-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Noh et al. (US Application 2018/0020457, hereinafter Noh).
Regarding claims 1, 14, 27, 29, Noh discloses a method of wireless communication (fig. 8-10,13-23) by a user equipment (UE), a non-transitory computer readable medium comprising: 
a memory (124) comprising instructions; a transceiver (126); and one or more processors (122) operatively coupled with the memory and the transceiver, the one or more processors configured to execute instructions in the memory to:
receiving a configuration message associated with at least one subband comprising a subband full-duplex (SB-FD) resource for an uplink transmission associated with the UE, wherein the SB-FD resource overlaps at least partially with a downlink transmission in a time domain ([0080], [0095], the FDR system means a system for allowing a transmitting device (e.g., a UE, a BS, etc.) to simultaneously perform transmission and reception using the same resource. In this case, the same resource means a radio resource with the same time and frequency. As shown in FIG. 8, the FDR system may include a BS (eNB) and a UE that support the FDR. Due to the characteristics of the FDR, there may be two types of interference: intra-device interference and inter-device interference. First, the intra-device interference means that a signal transmitted from a transmit antenna of a BS or UE is received by a receive antenna of the BS or UE, thereby acting as interference. The inter-device interference means that an uplink signal transmitted by a BS or UE is received by a neighboring BS or UE, thereby acting as interference); and 
transmitting uplink data via the SB-FD resource ([0080], [0095], which recites transmitting uplink data via SB-FD resource).  
Regarding claims 2,15, Noh discloses the method of claim 1, wherein receiving the configuration message comprises receiving a radio resource control (RRC) configuration indicating the SB-FD resource for the uplink transmission ([0045], [0080], [0095]).  
Regarding claims 3, 16, Noh discloses the method of claim 1, wherein the configuration message further comprises a first resource indicator indicating a first uplink transmission resource set in the SB-FD resource ([0045], [0080], [0095]).  
Regarding claims 4, 17, Noh discloses the method of claim 3, wherein the configuration message further comprises a second resource indicator indicating a second uplink transmission resource set in uplink resource different the SB-FD resource ([0045], [0080], [0095]).   
Regarding claims 5,18, Noh discloses the method of claim 4, further comprising receiving a selection indicator indicating to the UE to use the SB-FD resource or the uplink resource. ([0045], [0080], [0095]).  
Regarding claims 6, 19, Noh discloses the method of claim 1, wherein the configuration message further comprises a subband size associated with the subband and one or more uplink transmission resource set in the SB-FD resource ([0045], [0080], [0095]).   
Regarding claims 7, 20,28,30, Noh discloses the method of claim 1, wherein the at least one subband comprises two subbands comprising the SB-FD resource ([0045], [0080], [0095]).  
Regarding claims 8, 21, Noh discloses the method of claim 7, wherein the configuration message further comprises a selection of the one of the two subbands, a subband size associated with the selected one of the two subbands, and a resource indicator indicating one or more uplink transmission resource set in the SB-FD resource ([0045], [0080], [0095]).  
Regarding claims 10, 23, Noh discloses the method of claim 1, wherein the at least one subband comprises three subbands comprising the SB-FD resource ([0045], [0080], [0095]).  
Regarding claims 11, 24, Noh discloses the method of claim 10, wherein the configuration message further comprises a selection of the one of the three subbands, a subband size associated with the selected one of the three subbands, and a resource indicator indicating one or more uplink transmission resource set in the SB-FD resource ([0045], [0080], [0095]).  
Regarding claims 13, 26, Noh discloses the method of claim 1, wherein the uplink transmission is a physical uplink control channel (PUCCH) transmission or a physical uplink shared channel (PUSCH) transmission ([0045], [0080], [0095]).  
Allowable Subject Matter
Claims 9,12,22,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art in record fails to anticipate or render obvious the following limitations:
: a selection indicator indicating a selection of a first subband and a second subband of the three subbands for the uplink transmission; if the SB-FD resource is in a first subband of the two selected subbands, a first starting RB index for the first subband and a subband size of the first subband to indicate a starting resource position of the SB-FD resource, or if the SB-FD resource is in a second subband of the two selected subbands, a second starting RB index for the second subband and a subband size of the second subband to indicate the starting resource position of the SB-FD resource; further comprising: retrieving an offset value; calculating the starting resource position of the SB-FD resource based on: the first starting RB index for the first subband, a subband size of the first subband, and the offset value if the SB-FD resource is in the first subband of the two selected subbands, or the second starting RB index for the second subband, the subband size of the second subband, and the offset value if the SB-FD resource is in the second subband of the two selected subbands; and wherein transmitting the uplink data further comprises transmitting the uplink data at the starting resource position of the SB-FD resource.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461